In an action brought pursuant to the provisions of section 29 of the Workmen’s Compensation Law to recover the sum of $1,300, paid by plaintiff, an insurance carrier, pursuant to awards of the State Industrial Board made under and pursuant to subdivisions 8 and 9 of section 15 and section 25-a of the Workmen’s Compensation Law, ian order was entered denying plaintiff’s motion to strike out defendant’s answer and for judgment in favor of plaintiff, made pursuant to rule 104 of the Rules of Civil Practice, and containing another decretal provision. From so much of the order as denied its motion plaintiff appeals. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.